                                           Case 1:20-cv-01696-SAB Document 6 Filed 12/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8    ANDREW R. LOPEZ,                                     Case No. 20-07619 SVK (PR)
                                   9                    Petitioner,
                                                                                             ORDER OF TRANSFER
                                  10             v.
                                  11    JAMES ROBERTSON, et al.,

                                  12                   Respondent.
Northern District of California
 United States District Court




                                  13

                                  14           Petitioner, a state prisoner at Pelican Bay State Prison, has filed a petition for a writ of

                                  15   habeas corpus under 28 U.S.C. § 2254. Petitioner challenges his state conviction from the

                                  16   Superior Court of Stanislaus County. Venue for a habeas action is proper in either the district of

                                  17   confinement or the district of conviction. See 28 U.S.C. § 2241(d). However, petitions

                                  18   challenging a conviction or sentence are preferably heard in the district of conviction. See Habeas

                                  19   L.R. 2254-3(b)(1); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). Here, because

                                  20   petitioner challenges a conviction from Stanislaus County, the Eastern District of California is the

                                  21   district of conviction.

                                  22           ///

                                  23           ///

                                  24           ///

                                  25           Accordingly, this case is TRANSFERRED to the United States District Court for the

                                  26   Eastern District of California. See 28 U.S.C. § 1406(a). The Clerk shall terminate all pending

                                  27   Case No. 20-07619 SVK (PR)
                                       ORDER OF TRANSFER
                                  28
                                           Case 1:20-cv-01696-SAB Document 6 Filed 12/01/20 Page 2 of 2




                                   1   motions and transfer the entire file to the Eastern District of California.

                                   2          IT IS SO ORDERED.

                                   3   DATED:      December 1, 2020
                                                                                              SUSAN VAN KEULEN
                                   4                                                          United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26

                                  27   Case No. 20-07619 SVK (PR)
                                       ORDER OF TRANSFER
                                  28
